Wilson, Chief Justice, delivered the opinion of the Court: This action was instituted by the Bank, against the defendant, Hawley, upon the following note, to wit, “ $50Q, One hundred days after date, for value received, I promise to pay H. Hawley, Esq., or order, the sum of five hundred dollars; negotiable and payable at the Branch of the Bank of Illinois at Alton. J. Cheever, Jr.” This note was assigned to the Bank on the same day it was made. The declaration is in the usual form, with an averment that Cheever, the maker of the note, was before the note became due, and ever since has continued to be, a non-resident of the State of Illinois, and beyond the jurisdiction of the Court. The case was submitted to the Court to be decided according to the law applicable to it; and it decided against the plaintiffs’ right to recover, upon the ground that the Bank had failed to give notice to the defendant, the assignor, that payment of the note had been demanded and refused at the Bank. This decision is erroneous. No such notice is necessary in order to charge the assignor of a note;—the rule is different from that applicable to bills of exchange. The judgment must be reversed with costs, and the cause remanded. Judgment reversed. Note. See Butterfield v. Kinzie, Ante 445; Brown v. Knower, Ante 469; Armstrong v. Caldwell, Ante 546.